HAND, Circuit Judge
(after stating the facts as above).  It seems to us that Judge Campbell was right in saying that the barge was staunch when the lading began. At least, we cannot find anything in the record- which should permit us to reverse his finding. Again, the immediate appearance of water in her hold seems to make reasonable the inference that she had been strained at the time. The cargo was not a heavy one for her to lift, and something uncommon must have happened. The weight, if not of one block, at least of three, on her extreme stem, must have lifted her bow well out of water and subjected' her frame to strains for which she was not built. We cannot say that it was not a sufficient cause for the injuries disclosed at the survey. The breakage of the knees might have been caused at the same time. The whole craft was being used in a measure as a lever about some line in her frame as a fulcrum. Where she would give under such circumstances appears to us mere matter of speculation. It is enough that the knees were not being subjected to that vertical strain for which they were designed when the vessel was in trim. The twist, coupled with the weight of tne blocks, might well have caused them to give, though they were strong and well set. It is quite true that the load of brick which she later lifted may have aggravated the original damage; but the appellant has not put us in a position to say that this must have been so, or, if it were, to apportion how much was due to this and how much to the original straining. It is, indeed, only fair to remember that this it probably could not do; but, while that is no doubt a misfortune, if later damage in fact occurred, in such cases’ we cannot be sharp to limit the recovery in the interest of a wrongdoer once shown at fault.
As to the fault itself, it may well be, as the appellant argues, that, expert against expert, the bargee cannot stand against Applegate, whose experience was much wider. That is irrelevant, as we see the case. The result of Applegate’s experience, his supposed expertness in the stowage of marble, led him on his own showing “invariably” to consult the bargee before loading their barges. This we cannot see as other than a recognition that each barge had her individual structure and .weakness which it was prudent to learn before lading. That uniform custom he does not suggest to have been merely a formality against the possibility of subsequent disputes.
It is quite true that he says that in this' instance he did consult the bargee and took his direction. Whether he should be believed, or the bargee, who contradicted him, we do not know; it is quite enough that Judge Campbell, who saw them both, chose to believe the bargee. We have said over and over that we will not re-examine such a finding. So the ease stands that Applegate in this instance omitted a precaution, which he recognized as proper in all cases. How he can escape fault, if that be true, we cannot see. That the injury followed from his omission seems almost certain. The bargee would have told him to begin amidships; indeed, he protested after the first block was laden. If it was this method which damaged the barge, it would not have been damaged had Applegate done what he should.
The ease involves only questions of fact, upon which the decision of the District Court should be final.
Deeree affirmed.